Citation Nr: 0433131	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-03 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk




INTRODUCTION

The veteran had honorable active service from January 1951 to 
January 1954.

This appeal arises from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (hereinafter referred to as the RO) in 
Philadelphia, Pennsylvania, that determined that claims of 
entitlement to service connection for residuals of right and 
left knee trauma, hearing loss, tinnitus, and right hip 
condition were not well grounded.  In a later rating 
decision, the RO also denied the claims on the merits.  The 
veteran appealed to the Board of Veterans' Appeals (Board) 
for service connection for residuals of right and left knee 
trauma, for hearing loss, and for tinnitus.  He did not voice 
any disagreement with the denial of service connection for 
the right hip.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2004, the Board remanded the veteran's claim for 
entitlement to service connection for hearing loss and 
tinnitus for further development.  The veteran was scheduled 
for a VA examination in March 2004.  A review of the claims 
file reflects that per a computer printout the RO was 
notified by a VA medical facility that the veteran failed to 
report for the VA compensation examination.  The pertinent 
supplemental statement of the case does not indicate that the 
veteran was informed of 38 C.F.R. § 3.655 (2004).

VA regulation provides that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, certain regulatory action is 
prescribed.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 
3.655(a) (2004).

When a claimant fails to report for an examination scheduled 
in conjunction with an original [service connection] claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b).

It is the opinion of the Board that the veteran should be 
provided another opportunity for VA examination.

Accordingly, these matters are REMANDED to the RO for further 
development as indicated below:

1.  The RO should also ask the veteran 
to indicate if he is willing to report 
for VA examination.  If not, the veteran 
should be requested to furnish good 
cause as to why not, to include any 
illness and/or treatment that he may be 
currently undergoing.  He should be 
informed of 38 C.F.R. § 3.655.

2.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
the issues in appellate status covering 
the period from 1999 to the present, 
which have not been previously 
submitted.

3.  If the veteran is willing to report 
for VA examination, the RO should 
schedule an examination by a specialist 
(M.D.) in ear disorders in order to 
determine the nature, severity, and 
etiology of the veteran's bilateral 
hearing loss and tinnitus.  The claims 
folder should be made available to the 
physician prior to the examination.  In 
addition to an audiological evaluation, 
any other specialized testing deemed 
necessary should be performed.  The 
physician is requested to elicit from 
the veteran a detailed history of 
inservice and post service noise 
exposure.  Following the examination, it 
is requested that the physician render 
an opinion as to whether it is as likely 
as not that any hearing loss and/or 
tinnitus diagnosed is related to the 
veteran's active duty, to include 
inservice noise exposure.  A complete 
rationale for any opinion expressed 
should be provided.

4.  Thereafter, the RO should 
readjudicate the claims.  If the 
benefits sought on appeal remain denied, 
the RO should issue a supplemental 
statement of the case with notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



